                   Case 5:20-cv-00816 Document 1 Filed 07/14/20 Page 1 of 5



                                          UNITED STATES DISTRICT COURT
                                           WESTERN DISTRICT OF TEXAS
                                              SAN ANTONIO DIVISION


AM INVESTMENTS INC. – DBA ONE STAR §
                                   §
V.                                 §                                   CIVIL ACTION NO.5:20-CV-816
                                   §
ALLIED INSURANCE COMPANY           §
OF AMERICA AND TIMOTHY             §
NEIL TULLOUS                       §

                DEFENDANTS ALLIED INSURANCE COMPANY OF AMERICA’S
                               NOTICE OF REMOVAL


           Defendant Allied Insurance Company of America (hereinafter “Allied” or “Defendant”),

files this Notice of Removal under 28 U.S.C. § 1446(a) and states as follows:

                                                              I.
                                                        INTRODUCTION

           1.         Plaintiff Am Investments Inc. – dba One Star (“Plaintiff”) commenced this lawsuit

on June 10, 2020 by filing Plaintiff’s Original Petition (“Petition”) in the 25th District Court,

Guadalupe County, Texas, Cause No. 20-1331-CV-A.

           2.         Plaintiff’s Petition names Allied and Timothy Neil Tullous (“Tullous”) as

defendants (collectively, “Defendants”). Tullous was the adjuster assigned to Plaintiff’s claim

which made the basis of this lawsuit.

           3.         Defendant Allied was served with Plaintiff’s Petition on June 15, 2020. Plaintiff

demanded a jury trial in the Petition.

           4.         Defendant Allied files this Notice of Removal within the 30-day time-period

required by 28 U.S.C. § 1446(b). Tullous does not need to consent to removal because he is

improperly joined as Allied is electing to accept whatever liability Defendant Tullous might have

to Plaintiff for Tullous’ acts or omissions related to the claim at issue. Pursuant to Insurance Code


R:\19136.0001\pleadings\notices\ntc of removal - fed.docx
              Case 5:20-cv-00816 Document 1 Filed 07/14/20 Page 2 of 5



section 542A.006(c), the action against Tullous must be dismissed with prejudice. But to the

extent necessary, Tullous consents to the removal of this action and the requirement that all

defendants consent to removal is thus satisfied.

                                              II.
                                      BASIS FOR REMOVAL

        5.      Venue is proper in this District under 28 U.S.C. § 1441(a) because the state court

where the action is pending is located in this District.

        6.      Removal is proper under 28 U.S.C. § 1332(a) if there is complete diversity between

the parties and the amount in controversy exceeds $75,000, exclusive of interest, costs and

attorneys’ fees. These two conditions are satisfied in this matter.

A.      Removal is Proper Because Complete Diversity of Citizenship Exists Between
        Plaintiff and Allied.

        7.      Plaintiff is a Texas Corporation whose principal office is located at 1275 Oak St.,

Schertz, Texas 78154 in Guadalupe County, Texas. Accordingly, Plaintiff is a citizen of Texas

for purposes of diversity of citizenship.

        8.      Defendant Allied is an insurance company incorporated in the State of Ohio

with its principal place of business at One West Nationwide Blvd., Columbus, Ohio 43215. Allied

is thus a citizen of Ohio for diversity jurisdiction purposes.

        9.      Allied has provided Plaintiff notice it has elected to accept whatever liability

Tullous has to Plaintiff for its acts or omissions related to the claim. This election is unconditional

and irrevocable pursuant to statute. TEX. INS. CODE §542A.006(e) & (f). Under Insurance Code

section 542A.006(c), the action against Tullous must be dismissed with prejudice.

        10.     A defendant is improperly joined when there is (1) actual fraud in the pleading of

jurisdictional facts, or (2) the plaintiff is unable to establish a cause of action against the nondiverse

defendant. This second, alternative condition is met when there is no reasonable possibility that

the plaintiff might recover against the improperly-joined in-state defendant. A “reasonable
                                                    2
                Case 5:20-cv-00816 Document 1 Filed 07/14/20 Page 3 of 5



possibility” is more than a mere hypothetical possibility that an action against the nondiverse

defendant could exist. Because Plaintiff does not have a reasonable possibility of recovery from

Tullous in this lawsuit, due to Allied’s statutory election to accept his potential liability, Tullous’

citizenship should be disregarded.

          11.    Because Plaintiff is a citizen of Texas, and Allied is a citizen of Ohio, complete

diversity of citizenship exists between Plaintiff and Allied, the only two parties whose citizenship

should be considered for diversity purposes.

B.        Removal is Proper Because Plaintiff’s Claimed Damages Exceed This Court’s
          Jurisdictional Threshold of $75,000.

          12.    If it is facially apparent that Plaintiff’s claims in this suit exceed $75,000, exclusive

of interest and costs, Allied’s burden to establish the amount in controversy exceeds this Court’s

jurisdictional threshold is satisfied.

          13.    Here, Plaintiff’s Original Petition states: “Plaintiff seeks monetary relief over

$200,000 but not over $1,000,000.” It is thus facially apparent that Plaintiff’s claims exceed this

Court’s jurisdictional threshold of $75,000, exclusive of interest and costs.

                                                III.
                                            CONCLUSION

          14.    Plaintiff has failed to demonstrate any reasonable possibility of recovering on the

claims asserted against Tullous, because Allied has assumed his potential liability pursuant to

Texas Insurance Code 542A.006. As such, Plaintiff has no reasonable possibility of recovering

against Tullous, and his citizenship is disregarded for purposes of determining diversity. Because

there is complete diversity between the parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs, removal of this action is proper under 28 U.S.C. § 1332(a).

          15.    Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be filed

with the clerk of the District Clerk of Guadalupe County, Texas promptly after the filing of this

Notice.
                                                    3
              Case 5:20-cv-00816 Document 1 Filed 07/14/20 Page 4 of 5



       16.     Pursuant to 28 U.S.C. Section 1446(a), a copy of each of the following are attached

to (or filed with) this Notice of Removal:

               a.      the docket sheet in the state court action as Exhibit A; and

               b.      all process, pleadings, and orders filed, issued, or entered in the state court

       action (as separate attachments arranged in chronological order according to state court

       filing date as Exhibit B).

       17.     Defendant also attaches Defendant Allied Insurance Company of America’s Rule

7.1 Disclosure Statement as Exhibit C. Defendant also attaches its July 13, 2020 formal notice

under Insurance Code Section 542A.006 to accept whatever liability Tullous may have to Plaintiff

related to the claim, along with proof of delivery to Plaintiff’s counsel, as Exhibit D.

       18.     Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice will be given

to all adverse parties promptly after the filing of this Notice.

       FOR THESE REASONS, Defendant Allied Insurance Company of America requests that

this action be removed from the 25th Judicial District Court of Guadalupe County, Texas, to the

United States District Court for the Western District of Texas, San Antonio Division, and that this

Court enter such further orders as may be necessary and appropriate.

                                               Respectfully submitted,

                                               ESPEY & ASSOCIATES, PC
                                               12400 San Pedro Avenue, Suite 200
                                               San Antonio, Texas 78216
                                               Telephone:    (210) 404-0333
                                               Telecopier:   (210) 404-0336


                                               By:________________________________________
                                                     RICHARD W. ESPEY
                                                     State Bar No. 06667580
                                                     JONATHAN N. DARNELL
                                                     State Bar No. 24001967
                                                     *Email: espeyservice@lawespey.com

                                               ATTORNEYS FOR DEFENDANTS
                                                 4
             Case 5:20-cv-00816 Document 1 Filed 07/14/20 Page 5 of 5



                                             ALLIED INSURANCE COMPANY
                                             OF AMERICA AND TIMOTHY
                                             NEIL TULLOUS
                                             *service by email to this address only

                                CERTIFICATE OF SERVICE

       I certify that on July 14, 2020, a true and correct copy of the foregoing document has been
forwarded through the CM/ECF system which will send notification of such filing to the following:

 Marc K. Whyte
 Whyte PLLC
 1045 Cheever Blvd., Suite 103
 San Antonio, Texas 78217
 Telephone: (210) 562-2875
 Facsimile: (210) 570-2322
 Email: mwhyte@whytepllc.com
 Attorney for Plaintiff



                                             ___________________________________________
                                             RICHARD W. ESPEY
                                             JONATHAN N. DARNELL




                                                5
